DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Fig. 1A: contrast material and ultrasound reflective element disposed separately in a gel carrier in the reply filed on 07 Nov 2022 is acknowledged.
Applicant’s reply of 07 Nov 2022, see pg. 7-8, notes that claims 1-25 are encompassed by the species election of Fig. 1A. However, Applicant’s reply additionally includes claim amendments of 07 Nov 2022, which present claims 1-5 and 8-26, cancelling original claims 6-7 and 27-67. Since claim amendments of 07 Nov 2022 are noted to “replace all prior versions, and listings, of claims in the application” (see pg. 2 of Applicant’s reply), claims 1-5 and 8-26 are hereby under examination as being directed Applicant’s election of species Fig. 1A. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 27 Nov 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 Apr 2021, 03 Mar 2022, 22 Apr 2022, 10 May 2022, and 04 Nov 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.

Claim Objections
Claims 2-5, 8-13, and 15-26 are objected to because of the following informalities:  
“The composite marker of claim X wherein …” should read “The composite marker of claim X, wherein …” (claims 2-5, 8-13, and 15-26);
“more than one cavities” should read “more than one cavity” (claim 2); and 
“a UV dye” should read “an ultraviolet (UV) dye” (claim 15).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the ultrasound reflective element and the at least one contrast material are carried in or on the gel carrier”. It is unclear whether “the ultrasound reflective element” is referring to: a) one particular ultrasound reflective element of “a plurality of ultrasound reflective elements” recited in claim 1; b) all elements of “a plurality of ultrasound reflective elements” recited in claim 1; or c) otherwise. Claims 2-5 and 8-26 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the plurality of ultrasound reflective elements and the at least one contrast material are carried in or on the gel carrier”.
Claim 2 recites the limitation “each ultrasound reflective element is formed of a shell having an outer wall that forms a cavity or a porous particle having more than one cavities”. It is unclear whether “a cavity” and “more than one cavities” recited in the limitation are referring to “at least one cavity” recited in claim 1 or otherwise. Claim 3 inherits the deficiency by the nature of its dependency on claim 1.
Claim 13 recites the limitations “the radiopaque metals”. The antecedent basis for “the radiopaque metals” is unclear. For purposes of the examination, the limitations are being given a broadest reasonable interpretation as “radiopaque metals”.
Claims 25-26 recite the limitation “the composite marker” as a circular reference within the body of the claim. The metes and bounds of the product claim are unclear with respect to the circular reference. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as any one of the claimed components of the claimed composite marker, which include the plurality of ultrasound reflective elements, the at least one contrast material, and the gel carrier explicitly recited in at least claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites the limitation “wherein the at least one cavity of the ultrasound reflective element contains entrapped gas or liquid to provide reflectivity of ultrasound imaging signals”. 
When the limitation in claim 4 is given a broadest reasonable interpretation as “wherein the at least one cavity of the ultrasound reflective element contains entrapped liquid to provide reflectivity of ultrasound imaging signals”, the claim does not further limit the subject matter of claim 1 upon which claim 3 depends: claim 1 already recites “at least one fluid in the at least one cavity to provide reflectivity of ultrasound imaging signals”.
When the limitation in claim 4 is given a broadest reasonable interpretation as “wherein the at least one cavity of the ultrasound reflective element contains entrapped gas to provide reflectivity of ultrasound imaging signals”, it contradicts the parent claim 1 requirement of having “at least one fluid in the at least one cavity to provide reflectivity of ultrasound imaging signals”, thereby failing to include all the limitations of the claim upon which it depends. That is, the claim cannot the cavity to be filled with “gas or liquid” because claim 1 requires it must contain liquid. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US PG Pub No. 2018/0289444, provided by the Applicant in the IDS of 07 Apr 2021) - hereinafter referred to as Blair - in view of Liberman et al. (US PG Pub No. 2016/0143624, provided by the Applicant in the IDS of 07 Apr 2021) - hereinafter referred to as Liberman; Yang et al. (US PG Pub No. 2019/0192253, provided by the Applicant in the IDS of 07 Apr 2021) - hereinafter referred to as Yang; and Muratoglu et al. (US PG Pub No. 2006/0079597, provided by the Applicant in the IDS of 04 Nov 2022) - hereinafter referred to as Mouratoglou.
Regarding claims 1 and 4, Blair discloses a composite marker (Fig. 13: composite gel marker 40), comprising:
a plurality of ultrasound reflective elements (silica shells 24; [0059]-[0062]: silica shell 24 provide a strong ultrasound imaging signature due to hollow nature of the silica shell), 
each ultrasound reflective element respectively comprising a body having at least one cavity ([0059]-[0062]: silica shell 24 provide a strong ultrasound imaging signature due to hollow nature of the silica shell; Fig. 9 and [0060]: hollow silica shells 24 including hollow void 34);
at least one contrast material (Fig. 13: radiopaque ribbon marker 52 and imaging materials 29) detectable via a detection modality different than ultrasound imaging ([0079]: radiopaque markers facilitate imaging under x-ray based imaging methods; [0067]: imaging materials 29 in interior volumes 34 include radiopaque materials and MRI imaging materials), wherein the at least one contrast material is not included in an outer layer of each ultrasound reflective element (Fig. 13: radiopaque ribbon marker 52 in the center of gel marker body 54; Fig. 13 and [0067]: imaging materials 29 in interior volumes 34),
a gel carrier (gel marker body 54), wherein the plurality of ultrasound reflective elements (Fig. 13: silica shells 24 in gel material 48 of gel marker body 54) and the at least one contrast material are carried in or one the gel carrier (Fig. 13 and [0082]: marker 52 in gel material 48 of gel marker body 54).
	Blair does not disclose:
the body having at least one fluid in the at least one cavity to provide reflectivity of ultrasound imaging signals,
wherein each ultrasound reflective element is porous and each ultrasound reflective element comprises a hydrophobic coating that at least temporarily seals one or more pores thereof; and
the gel carrier that is at least partially crosslinked (claims 1 and 4); and
wherein the at least one cavity of the ultrasound reflective element contains entrapped gas or liquid to provide reflectivity of ultrasound imaging signals (claim 4).
Liberman, however, discloses:
an ultrasound reflective body having at least one cavity containing at least one fluid entrapped in the at least one cavity to provide reflectivity of ultrasound imaging signals (Fig 4A and [0071], [0081]-[0082]: core 520 of silica shell 510 composed of a liquid perfluorocarbon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s marker to include Liberman’s ultrasound reflective element with a fluid entrapped in a cavity. The motivation for the combination would have been to allow the marker to “generate[s] echo ultrasound energy that has stronger reflectance than that of a surrounding by reacting to incident ultrasound energy”, as taught by Liberman ([0065]). 
Yang additionally discloses:
an ultrasound reflective element ([0083]: silica shells) is porous and comprises a hydrophobic coating that at least temporarily seals one or more pores thereof ([0083]: poly(cyanoacrylate) film on silica shells to seal pores of silica).
It is noted that polycyanoacrylate is well known in the art to be inherently hydrophobic.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s marker to include Yang’s silica shells that are porous and sealed in hydrophobic coating. The motivation for the combination would have been to allow the marker to allow “The excellent sonographic properties indicate that the poly(cyanoacrylate) film on the surface of silica shells can seal the pores of silica and keep air within the hollow space, which subsequently works as an ultrasound contrast agent. The polymer film also exhibit good water resistance so the air can be kept within the hollow shell for an extended period of time”, as taught by Yang ([0083]). 
Muratoglu further discloses:
a gel carrier ([0032]: crosslinked vinyl polymer hydrogel) that is at least partially crosslinked ([0066]-[0067]: chemical crosslinking by metallic salt, aldehyde, (di-)isocyanate, epoxies, (poly-)aldehyde).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s gel carrier to include Muratoglu’s cross-linked gel carrier. The motivation for the combination would have been to “improve the durability of PVA (gel carrier)”, as taught by Muratoglu ([0001]). 
Regarding claims 2-3, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein each ultrasound reflective element (silica shells 24) is formed of a shell having an outer wall that forms a cavity (Fig. 9 and [0060]: hollow silica shells 24 including hollow void 34),
wherein the shell or porous particle (silica shells 24) comprises silica or titanium dioxide (Fig. 9 and [0063]-[0065]: layers 28, 30 of silica shells 24 comprising silica) (claims 2-3); and
wherein the shell or porous particle (silica shells 24) is silica shell or silica particle (Fig. 9 and [0063]-[0065]: layers 28, 30 of silica shells 24 comprising silica) (claim 3).
Regarding claim 5, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, as discussed above, and Blair does not disclose:
wherein the at least one fluid has a vaporization threshold that a liquid-gas transition of the at least one fluid can be triggered by an acoustic energy, optionally provided by high intensity focused ultrasound (HIFU).
	Liberman, however, as noted above for claim 1, discloses:
liquid perfluorocarbon entrapped in a cavity of an ultrasound reflective element (Fig 4A and [0071], [0081]-[0082]: core 520 of silica shell 510 composed of a liquid perfluorocarbon).
	A review of the specification of instant application explicitly discloses in pg. 10, line 22 - pg. 11, line 18 that the claimed at least one fluid that has a vaporization threshold that a liquid-gas transition of the at least one fluid can be triggered by an acoustic energy, optionally provided by high intensity focused ultrasound (HIFU), includes perfluorocarbon. Therefore, the limitation “wherein the at least one fluid has a vaporization threshold that a liquid-gas transition of the at least one fluid can be triggered by an acoustic energy, optionally provided by high intensity focused ultrasound (HIFU)” is an inherent feature of Liberman’s perfluorocarbon.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s marker to include Liberman’s ultrasound reflective element with a fluid entrapped in a cavity. The motivation for the combination would have been to allow the marker to “generate[s] echo ultrasound energy that has stronger reflectance than that of a surrounding by reacting to incident ultrasound energy”, as taught by Liberman ([0065]). 
Regarding claim 8, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the at least one contrast material (radiopaque ribbon marker 52 and imaging materials 29) includes two or more different contrast materials ([0067]: imaging materials 29 include radiopaque materials and MRI imaging materials; [0079]: radiopaque markers facilitate imaging under x-ray based imaging methods), each detectable by a respective detection modality that is different from one another and different than ultrasound imaging ([0060]: imaging materials 29 for specifically generating a distinct return signal for a variety of corresponding imaging modalities including direct visual observation, fluoroscopy, MRI and the like; [0057]: visual observation include camera imaging or microscopy; [0067]: radiopaque materials for fluoroscopy, MRI imaging materials for MRI imaging).
Regarding claim 9, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the at least one contrast material (imaging materials 29) further comprises: a silica or titanium dioxide coating or encapsulation of a silica or titanium dioxide shell ([0067]: imaging materials 29 within interior volumes 34 of silica shells 24).
Regarding claim 10, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, as discussed above, and Blair further discloses:
wherein the first plurality of ultrasound reflective elements (silica shells 24) are carried in or on the gel carrier (gel marker body 54) in a dispersion therein (Fig. 13 and [0078]: dispersion of silica shells observed in Doppler imaging).
Regarding claim 11, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 10, as discussed above, and Blair further discloses:
wherein the plurality of ultrasound reflective elements (silica shells 24; Fig. 13: silica shells 24 carried in gel carrier) and the at least one contrast material (radiopaque ribbon marker 52; Fig. 13: radiopaque ribbon marker 52 in the center of gel marker body 54) are carried in or on the gel carrier (gel marker body 54) in a dispersion therein (Fig. 13).
Regarding claims 12-13, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, and Blair further discloses:
wherein the at least one contrast material includes a radiopaque element, detectable via X-ray imaging (Fig. 13: radiopaque ribbon marker 52; [0079]: radiopaque imaging material for facilitate imaging under x-ray based imaging methods) (claims 12-13); and
wherein the radiopaque material (radiopaque ribbon marker 52) is a radiopaque metal selected from the group consisting of stainless steel, platinum, gold, iridium, titanium, tantalum, tungsten, silver, rhodium, nickel, bismuth, and barium; an alloy of the radiopaque metals; an oxide of the radiopaque metals; a sulfate of the radiopaque metals; a carbonate of the radiopaque metals; or a combination thereof ([0084]: radiopaque ribbon marker 52 made from an elongate element of metallic radiopaque material such as gold, platinum, tantalum and the like) (claim 13).
Regarding claims 14-16, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, and Blair further discloses:
wherein the at least one contrast material (imaging materials 29) includes a dye or a pigment, visually detectable ([0081]: visually distinct imaging materials 29 including dyes such as methylene blue included in the gel material 48) (claims 14-16); 
wherein the at least one contrast material (imaging materials 29) includes a visible dye ([0081]: visually distinct imaging materials 29 including dyes such as methylene blue included in the gel material 48) (claim 15-16); and
wherein the at least one contrast material includes methylene blue ([0081]: visually distinct imaging materials 29 including dyes such as methylene blue included in the gel material 48) (claim 16).
Regarding claim 17-18, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, and Blair further discloses:
wherein the at least one contrast material (imaging materials 29) includes at least one of: a paramagnetic, superparamagnetic, ferrimagnetic or ferromagnetic compound, or a compound containing other non-zero spin nuclei than hydrogen, detectable via magnetic resonance imaging (MRI) (Fig. 13 and [0079]: Imaging materials suitable for MRI use such as gadolinium including compounds such as gadolinium DTPA, ferrous gluconate, ferrous sulfate and the like may be included in the composite gel marker embodiments 40 in order to facilitate the MRI imaging modality) (claims 17-18); and
wherein the at least one contrast material (imaging materials 29) includes at least one of: a manganese or manganese-based compound; a gadolinium or gadolinium-based compound; or ferrous gluconate, ferrous sulfate, iron oxide, or iron platinum (Fig. 13 and [0079]: Imaging materials suitable for MRI use such as gadolinium including compounds such as gadolinium DTPA, ferrous gluconate, ferrous sulfate and the like may be included in the composite gel marker embodiments 40 in order to facilitate the MRI imaging modality) (claim 18).
	A review of the specification of instant application explicitly discloses in pg. 14, line 29 - pg. 15, line 5 that the claimed at least one contrast material includes at least one of: a paramagnetic, superparamagnetic, ferrimagnetic or ferromagnetic compound, or a compound containing other non-zero spin nuclei than hydrogen, detectable via magnetic resonance imaging (MRI) includes at least one of a manganese or manganese-based compound; a gadolinium or gadolinium-based compound; or ferrous gluconate, ferrous sulfate, iron oxide, or iron platinum. Therefore, the limitation “wherein the at least one contrast material includes at least one of: a paramagnetic, superparamagnetic, ferrimagnetic or ferromagnetic compound, or a compound containing other non-zero spin nuclei than hydrogen, detectable via magnetic resonance imaging (MRI)” includes of Blair’s imaging materials 29 of gadolinium including compounds such as gadolinium DTPA, ferrous gluconate, ferrous sulfate and the like.
Regarding claims 20-21, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, and Blair further discloses:
wherein the gel carrier (gel marker body 54) comprises a natural gelatinous material, a synthetic polymer, or a combination thereof ([0080]: gel marker body 54 includes gel material 48; [0084]-[0085]: gel material 48 of chitosan gel, collagen, methyl cellulose, polyethylene glycol (PEG), suitable polysaccharides ... (or) gelatin material) (claims 20-21);
wherein the gel carrier comprises i) a protein selected from the group consisting of collagen, gelatin, fibrin, fibronectin, and albumin; ii) a polysaccharide selected from the group consisting of cellulose or methyl cellulose, hyaluronic acid, chitin, chitosan, and calcium alginate; iii) a synthetic polymer selected from the group consisting of polyvinyl alcohol (PVA), polyglycolic acid (PGA), polylactic acid (PLA), poly(glycolic-co-lactic acid) (PLGA), polycaprolactone (PCL), polymethacrylate (PMA), polymethylmethacrylate (PMMA), polyethylene oxide (PEO), polyamine, polyoxaamide, polyoxaester, polyethylene glycol (PEG), polypropylene (PP), polytetrafluoroethylene (PTFE), polyester, polyetheretherketone (PEEK), and a copolymer thereof, or a mixture of any two or more members from i), ii), or iii)  ([0080]: gel marker body 54 includes gel material 48; [0084]-[0085]: gel material 48 of chitosan gel, collagen, methyl cellulose, polyethylene glycol (PEG), suitable polysaccharides ... (or) gelatin material) (claim 21).
Regarding claims 22-26, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 20, and Blair does not explicitly disclose:
wherein the gel carrier is at least partially crosslinked via a physical process, a chemical modification, and/or using a crosslinking agent (claims 22-26);
wherein the gel carrier is rendered at least partially crosslinked by using a crosslinking agent selected from the group consisting of an aldehyde, glutaraldehyde, glyceraldehyde, dialdehyde, starch, epoxide, dimethyl adipimidate, glucosepane, carbodiimide, pentosidine, isocyanate or polyisocyanate, metallic crosslinker, ionic crosslinker, acrylic compound, alginate, sulfhydryl, genipin, and a combination thereof (claim 23);
wherein the gel carrier is rendered at least partially crosslinked by freezing and/or thawing (claim 24);
wherein the degree of crosslinking of the gel carrier is pre-determined by the rate of degradation of the composite marker in the tissues of a host mammalian subject (claim 25); and
wherein the rate of degradation of the composite marker in the tissues of the host mammalian subject is such that the composite marker persists in the tissues of the host mammalian subject for a period of at least three weeks, and optionally for a period of about 9 months or longer (claim 26).
A review of the specification of the instant application, specifically in pg. 16, line 18 - pg. 17, line 3, discloses that the claimed gel carrier is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin. Therefore, Blair’s gel marker body 54, which is made of chitosan, collagen, methyl cellulose, polyethylene glycol (PEG), or gelatin (see [0084]-[0085] of Blair), is capable of having “the rate of degradation of the composite marker in the tissues of the host mammalian subject is such that the composite marker persists in the tissues of the host mammalian subject for a period of at least three weeks, and optionally for a period of about 9 months or longer”, as recited in claim 26.
Muratoglu further discloses:
a gel carrier ([0032]: crosslinked vinyl polymer hydrogel) that is rendered at least partially cross-linked by using a crosslinking agent selected from the group consisting of an aldehyde, glutaraldehyde, glyceraldehyde, dialdehyde, starch, epoxide, dimethyl adipimidate, glucosepane, carbodiimide, pentosidine, isocyanate or polyisocyanate, metallic cross-linker, ionic cross-linker, acrylic compound, alginate, sulfhydryl, genipin, and a combination thereof ([0066]-[0067]: chemical crosslinking by metallic salt, aldehyde, (di-)isocyanate, epoxies, (poly-)aldehyde), and
the gel carrier is also rendered at least partially cross-linked by dry-freezing and/or thawing ([0013]-[0014]: freeze-thaw cycling in forming PVA (poly vinyl alcohol) hydrogels).
A review of the specification of the instant application, specifically in pg. 18, lines 11-17, discloses that the claimed gel carrier is rendered at least partially cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker. Therefore, the product by process limitation “the degree of crosslinking of the gel carrier is pre-determined by the rate of degradation of the composite marker in the tissues of a host mammalian subject” recited in claims 23-24 is an inherent feature of a gel carrier at least partially cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker, and Muratoglu discloses such gel carrier of polyvinyl alcohol cross-linked by aldehyde, epoxide, isocyanate, or metallic cross-linker. Furthermore, a review of the specification of the instant application, specifically in pg. 16, line 18 - pg. 17, line 3, further disclose that the claimed gel carrier is made of polyvinyl alcohol.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s gel carrier to include Muratoglu’s cross-linked gel carrier. The motivation for the combination would have been to “improve the durability of PVA (gel carrier)”, as taught by Muratoglu ([0001]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Liberman, Yang, and Muratoglu as applied to claim 1 above, and further in view of Domb et al. (US PG Pub No. 2016/0151124) - hereinafter referred to as Domb.
Regarding claim 19, Blair in view of Liberman, Yang, and Muratoglu discloses all limitations of claim 1, and Blair does not disclose:
wherein the at least one contrast material contains a radioactive material, detectable via nuclear-based imaging.
	Domb, however, discloses:
at least one contrast material ([0032]: contrast agent) containing a radioactive material ([0080]: contrast agent includes short half-life radioactive agents (e.g. technetium and low hazard radioactive containing molecules such as tritiated molecules)) detectable via nuclear based imaging ([0069]: implant comprising contrast agent visible in nuclear imaging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair’s contrast material to include Domb’s radioactive material detectable in nuclear based imaging. The motivation for the combination would have been to allow “visualizing the implant … (by) nuclear medicine”, as taught by Domb ([0069]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799